Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Applicant’s amendments filed 12/17/2020 are acknowledged and entered.

Status of Claims
          Claims 1-21 are currently pending and under consideration.

Information Disclosure Statement
	The information disclosure statement filed 12/17/2020 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action. 

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 12/17/2020. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
          The objection to claims 1 and 21 is hereby withdrawn in view of the amendments to claims 1 and 21, removing the dashed lines. 
          The 35 USC § 112 rejection of claim 20 is hereby withdrawn in view of the amendment to claim 20, removing the clause beginning with the word “provided”. 

Claim Objections
Claims 1 and 21 are objected to for the following informalities:
Claims 1 and 21 have been amended.  Dashed lines were removed from the claims.  However, the claim status identifier was not changed to “currently amended” and the dashed lines, which have been removed, were not properly marked up, using a strikethrough to indicate that each dashed line was removed. 
As per 37 C.F.R. 1.121 (Manner of making amendments in applications), claims that are amended by Applicant are required to be properly marked up (e.g. strikethrough for deletion and underling for insertions) and labeled with the correct status identifier (e.g. original, currently amended, previously presented, withdrawn, canceled, new, or not entered). 
Appropriate correction is required.  See MEPEP 714(II)(C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. (PNAS, Vol. 104, No. 19, May 8, 2007, pages 7791-7796, cited in the IDS filed on 7/27/2018) in view of Tschumperlin et al. (WO 2012/040579, cited in the IDS filed 7/27/2018) in view of Rizzi et al (US 2016/0077081). 
          Regarding claim 1, Haines-Butterick et al. teaches a mixture comprising a synthetic shear-thinning hydrogel; e.g. abstract and page 7792, left col., para. 1. Taught is a beta-hairpin peptide; e.g. page 7792, left col., para. 1, a plurality of cells; e.g. page 7791, left col., para. 1. Taught is the addition of cell culture media; e.g. page 7792, left col., para. 1. The cells are being investigated for cell growth, viability of cells, reproductive characteristics, or activity of the cells; e.g. Figure 5 and page 7794, left col., para. 3. Taught is a synthetic peptide MAX8. Fig. 1a shows this process for the peptide MAX1, the parent peptide from which the structure-based design of MAX8 was derived to allow the three-dimensional (3D) homogenous encapsulation of cells; e.g. 
Haines-Butterick et al. do not teach that the mixture comprises predetermined compounds.
Regarding claim 1, Tschumperlin et al. teaches the use of stiffness-tunable hydrogel polymer substrate-based high-throughput screening systems in order to assess cellular drug responses; e.g. para. [0006] and abstract. Taught are mixtures of cells and stiffness-tunable hydrogels used to screen test compounds for effects on cell proliferation; e.g. para. [0007]. 
Tschumperlin et al. teach integration of matrix stiffness into a multiwell plate for routine cell-based screening; e.g. para. [0030]. Tschumperlin et al. teaches that their method is useful to identify agents that inhibit or promote cell proliferation or other cell activity in a physiologic setting because the cells are being tested on substrates that correspond to an in vivo microenvironment; e.g. para. [0007]. Taught are incubation periods with the test agent for 72 hours; e.g. para. [0048]. 
Tschumperlin et al. teach an assay used to determine cell proliferation on a hydrogel surface in response to a compound being screened; e.g. para. [0007] and [0008]. 
 Tschumperlin et al. do not teach cells in the hydrogel, as required by instant claim 1 and as taught by Haines- Butterick et al.  
in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004].  Rizzi et al. teach the matrix used for growing cells in culture in a 3-D environment as being a gel matrix; e.g. claim 24, para. [0005] and para. [0037]. 
          Although Tschumperlin et al. already taught culturing cells with a test agent for 72 hours; e.g. para. [0047],  the intended use of the claimed assay mixture, “for ability to affect the growth, viability, reproduction characteristics, or activity of the cells after the cells proliferate in the hydrogel for at least 72 hours” are recitations of intended use of the instantly claimed product; however,  recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, “[(Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), and that the manner or method in which a machine is to be utilized does not distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., who were already teaching the addition of compounds calcein and ethidium homodimer in DMEM in order to determine cell viability with the use of compounds as taught by Tschumperlin et al., wherein one skilled in the art would have been motivated to combine the method of assaying test compounds in the hydrogel of a synthetic shear-thinning peptide/cell system taught by Haines-Butterick et al. because Tschumperlin et al. teaches that the hydrogel/cell mixture corresponds to in vivo microenvironments used to assess the magnitude and character of drug responses; e.g. para. [0007] and abstract. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements (cells in a stiffness-tunable hydrogel matrix, as taught by both Haines-Butterick et al. and Tschumperlin et al.) according to known methods (in an assay testing cell growth and other characteristics) to yield predictable results is prima facie obvious. There is a reasonable expectation of success of combining Haines-Butterick et al. with Tschumperlin et al. because both reference are concerned with cell growth in a stiffness-tunable hydrogel substrate. Haines Butterick et al. were already 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al. and Tschumperlin et al. with the  use of the 3-D culturing system already taught by Haines-Butterick et al. and the drug testing system already taught by Tschumperlin et al. with the method of drug testing in a three-D culture model using the shear-thinning hairpin peptide hydrogel taught by Haines-Butterick et al. given that Tschumperlin et al. taught compound testing in a stiffness tunable gel matrix because Rizzi et al. taught that three-dimensional culture models when compared to conventional cultures on flat plastic surfaces (two-dimensional culture models) reflect more closely behaviors of cells observed in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004]. One of ordinary skill in the art would have been motivated to combine the method of using a three-D cell culture matrix having a defined stiffness in order to have a system that more closely mimics the behavior of cells in vivo, as taught by Rizzi et al.  There is a reasonable expectation of success of combining Haines-Butterick et al. and Tschumperlin et al. with Rizzi et al. because all three references are concerned with the culture of cells using a gel matrix as the substrate. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. (PNAS, Vol. 104, No. 19, May 8, 2007, pages 7791-7796, cited in the IDS filed on 7/27/2018) in view of Tschumperlin et al. (WO 2012/040579, cited in the IDS filed 7/27/2018) in view of Rizzi et al (US 2016/0077081). 
Regarding claim 20, Haines-Butterick et al. teaches a device comprising a mixture comprising a synthetic shear-thinning hydrogel; e.g. abstract and page 7792, left col., para. 1. Taught is a beta-hairpin peptide; e.g. page 7792, left col., para. 1, a plurality of cells; e.g. page 7791, left col., para. 1. Taught is the addition of cell culture media; e.g. page 7792, left col., para. 1. The cells are being investigated for cell growth, viability of cells, reproductive characteristics, or activity of the cells; e.g. Figure 5 and page 7794, left col., para. 3. Fig. 1a shows this process in a three-dimensional (3D) homogenous encapsulation of cells; e.g. page 7792, left col., para. 1. Taught are viability studies using the compounds calcein and ethidium monodimer; e.g. page 7795, right col., last paragraph.
Haines-Butterick et al. do not teach sample wells adapted for high throughput screening of one or more compounds. 
Regarding claim 20, Tschumperlin et al. teaches the use of stiffness-tunable hydrogel polymer substrate-based high-throughput screening systems; e.g. para. [0006]. Taught are mixtures of cells and stiffness-tunable hydrogels used to screen test compounds for effects on cell proliferation; e.g. para. [0007]. 
Tschumperlin et al. teach integration of matrix stiffness into a multiwell plate for routine cell-based screening; e.g. para. [0030]. Tschumperlin et al. teaches that their method is useful to identify agents that inhibit or promote cell proliferation or other cell activity in a physiologic setting because the cells are being tested on substrates that correspond to an in vivo microenvironment; e.g. para. [0007].
Tschumperlin et al. teach an assay used to determine cell proliferation on a hydrogel surface. 
in the hydrogel proliferating for at least 72 hours. 
Regarding claim 20, Rizzi et al. teach culturing cells in a three-dimensional matrix having a defined stiffness on a multiwell plate and monitoring cell proliferation; e.g. para. [0015], which is reasonably interpreted to mean that the cells proliferate in the hydrogel. Rizzi et al. teach cell-based screening methods represent a crucial source of information in the decision-making process used to evaluate new drugs. Further taught is that three-dimensional culture models when compared to conventional cultures on flat plastic surfaces (two-dimensional culture models) reflect more closely behaviors of cells observed in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004]. 
          The recitation of the intended use of the claimed invention, “cells proliferate for at least 72 hours”, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, “[(Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), and that the manner or method in which a machine is to be utilized does not distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Likewise, MPEP § 2114 states the following: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from .  
Claims 2-5, 8-9, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. (PNAS, Vol. 104, No. 19, May 8, 2007, pages 7791-7796, cited in the IDS filed on 7/27/2018) in view of Tschumperlin et al. (WO 2012/040579, cited in the IDS filed 7/27/2018) in view of Rizzi et al (US 2016/0077081). 
Claim 21 is drawn to a method comprising depositing in each of a plurality of wells a hydrogel comprising a synthetic shear-thinning hairpin peptide and a plurality of cells, depositing in at least some of the wells one or more compounds, proliferating the cells in the hydrogel for at least 72 hours and measuring the growth, viability, reproduction characteristics, or activity of the proliferated cells in each of the plurality of wells. 
          Regarding claim 21, Haines-Butterick et al. teaches a mixture comprising a synthetic shear-thinning hydrogel; e.g. abstract and page 7792, left col., para. 1. Taught is a beta-hairpin peptide; e.g. page 7792, left col., para. 1, a plurality of cells; e.g. page 7791, left col., para. 1. Taught is the addition of cell culture media; e.g. page 7792, left col., para. 1. The cells are being investigated for cell growth, viability of cells, reproductive characteristics, or activity of the cells; e.g. Figure 5 and page 7794, left col., para. 3. Taught is a synthetic peptide MAX8. Fig. 1a shows this process for the peptide MAX1, the parent peptide from which the structure-based design of MAX8 was derived to allow the three-dimensional (3D) homogenous encapsulation of cells; e.g. 
Haines-Butterick et al. do not specifically teach the time required for proliferating cells in the hydrogel as being at least 72 hours. (However, one of skill in the art would reasonably interpret these teachings as meaning that the product taught by Haines-Butterick et al. would take days, if not weeks in order for the cells imbedded in the hydrogel to proliferate in the hydrogel, time enough for the regeneration of tissue.)
Regarding claim 21, Tschumperlin et al. teaches the use of stiffness-tunable hydrogel polymer substrate-based high-throughput screening systems; e.g. para. [0006]. Taught are mixtures of cells and stiffness-tunable hydrogels used to screen test compounds for effects on cell proliferation; e.g. para. [0007]. Taught is screening 72 hours after application of the compound; e.g. paragraphs [0007] and [0048]. 
Tschumperlin et al. teach integration of matrix stiffness into a multiwell plate for routine cell-based screening; e.g. para. [0030]. Tschumperlin et al. teach that their method is useful to identify agents that inhibit or promote cell proliferation or other cell activity in a physiologic setting because the cells are being tested on substrates that correspond to an in vivo microenvironment; e.g. para. [0007].
Tschumperlin et al. teach an assay used to determine cell proliferation on a hydrogel surface. 
 in the hydrogel as does Haines-Butterick et al.  
Regarding claim 21, Rizzi et al. teach culturing cells in a three-dimensional matrix having a defined stiffness on a multiwell plate and monitoring cell proliferation; e.g. para. [0015]. Rizzi et al. teach cell-based screening methods represent a crucial source of information in the decision-making process used to evaluate new drugs. Further taught is that three-dimensional culture models when compared to conventional cultures on flat plastic surfaces (two-dimensional culture models) reflect more closely behaviors of cells observed in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004]. Taught is that the culturing devices is a 384-well plate; e.g. claim 25. Taught is culturing cells in 3-D culturing environment wherein the culturing environment is in a gel casting device, applying a drug to the cultured cells and monitoring an effect of said drug on the cells wherein the monitoring point consists of a time point relevant for measuring drug efficacy; e.g. claims 14, 15, and 24. “A time point relevant for measuring drug efficacy” is reasonably interpreted as meaning that depending on the drug being tested, the time point for measuring drug efficacy is a result effective variable. Rizzi et al. teach monitoring the effect of the drug substance on cells at least at two monitoring points in time; e.g. abstract.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., who were already teaching the addition of compounds calcein and ethidium homodimer in DMEM in order to determine cell viability with the use of compounds as taught by Tschumperlin et al., wherein one skilled in the art would have been motivated in vivo microenvironments; e.g. para. [0007]. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements (cells in a stiffness-tunable hydrogel matrix, as taught by both Haines-Butterick et al. and Tschumperlin et al.) according to known methods (in an assay testing cell growth and other characteristics) to yield predictable results is prima facie obvious. There is a reasonable expectation of success of combining Haines-Butterick et al. with Tschumperlin et al. because both reference are concerned with cell growth in a stiffness-tunable hydrogel substrate and the growth of cells in such a substrate and Haines Butterick et al. were already teaching a viability assay and Tschumperlin et al. teaches assaying cells cultured in a hydrogel in a high-throughput manner, testing compounds in a multi-well plate. . 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al. and Tschumperlin et al. with the  use of the 3-D culturing system already taught by Haines-Butterick et al. and the drug testing system already taught by Tschumperlin et al. with the method of drug testing in a three-D culture model using the shear-thinning hairpin peptide hydrogel taught by Haines-Butterick et al. because Rizzi et al. taught that three-dimensional culture models when compared to conventional cultures on flat plastic surfaces (two-dimensional culture models, such as the model taught by Tschumperlin et al.) reflect more closely behaviors of cells observed in vivo with regard in vivo, as taught by Rizzi et al.  There is a reasonable expectation of success of combining Haines-Butterick et al. and Tschumperlin et al. with Rizzi et al. because all three references are concerned with the culture of cells using a gel matrix having a definable stiffness. 
Applicants are claiming a new use for a product already known in the art, a hydrogel comprising a synthetic shear-thinning hairpin peptide and a plurality of cells, taught by Haines-Butterick et al., the new use is depositing a compound and measuring growth, viability, reproduction characteristics, or activity of cells which have proliferated in the hydrogel for at least 72 hours.  However, stiffness tuning hydrogels were already known in the art to be used for screening drug compounds 72 hours after application of the compound (See Tschumperlin et al. paragraphs [0007] and [0048]). Likewise, Rizzi et al. taught screening drug compounds in a 3-D gel matrix; e.g. paragraphs [0005]. [037] and claim 24. 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). (See MPEP 2112.02)   It was known in the prior art to screen drugs in gel matrices comprising cells as well as to proliferate cells in 
Regarding claim 2, Haines-Butterick et al. teach MAX 8; e.g. page 7792, left col., para. 1 and abstract.
Regarding claim 3, Haines-Butterick et al. teaches stiffness of the assay mixture; e.g. page 7793, right col., para. 1. And assaying cells for cell viability; e.g. Figure 5 and page 7794, left col., para. 3. Tschumperlin et al. teach “soft substrate” and “stiff substrate” are relative terms depending on the tissue type being tested; e.g. para. [0043]. Rizzi et al. teach a three dimensional environment with a defined stiffness; e.g. para. [0015].  Although Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. do not specifically teach the stiffness of the assay mixture is 50% above or below the stiffness of an in vivo tissue in which the growth, viability, reproductive characteristics, or activity of like cells is sought to be affected, Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. are all concerned with the stiffness, with Tschumperlin et al. teaching modifications of drug responses by matrix stiffness and the effect of test agents over a range of matrix stiffness; e.g. para. [0031] and increase in matrix stiffnesses and the effects as a function of the assay when matrix stiffness is modulated; e.g. para. [0031]. Tschumperlin et al. further teach that their system is useful to identify agents that affect cell proliferation or other cell activity in a physiologic setting; e.g. para. [0007] and that cells are grown on a substrate with an elastic modulus of a normal tissue of the same cell or tissue type; e.g. para. [0043]. Rizzi et al. teach producing a three-dimensional environment having a defined stiffness; e.g. para. [0015] and a gel matrix; e.g. para. prima facie obvious to optimize a result-effective variable, such as modulating the stiffness of a hydrogel in order to mimic the in vivo physiologic environment of the cell being tested. In the same vein, it would have been prima facie obvious to optimize the hydrogel to create the desired stiffness of the desired tissue, given that Tschumperlin et al. teach wells encompassing the stiffness range of adipose tissue to skeletal muscle can be specified; e.g. para. [0119] and Rizzi et al. taught a defined stiffness of the matrix in which the cells are cultured; e.g. para. [0015] especially in view of the fact that Rizzi et al. taught monitoring any type of cell; e.g. claim 26. 
Regarding claim 4, Haines-Butterick et al. teach homogenous encapsulation of the cells in the matrix; e.g. page 7792, left col., para. 1. 
Regarding claim 5, Tschumperlin et al. teach uniform distribution of laminin or peptides in the hydrogel matrix; e.g. para. [0075]. 
Regarding claim 8, Haines-Butterick et al. teach eukaryotic cells; e.g. page 7795, last paragraph. 
Regarding claim 9, Tschumperlin et al. teach cancer cells; e.g. para. [0022]. 
Regarding claim 17, Tschumperlin et al. the configuration of wells encompassing the stiffness range of adipose tissue to skeletal muscle tissue; e.g. para. [0073], thereby suggesting having at least two layers of different hairpin weight percent content. Tschumperlin et al. do not teach two or more layers of differing hairpin peptide weight percent contents.  However, Rizzi et al. teach that techniques have been employed to produce more physiological 3-D culture models to test anticancer drugs, citing Krausz et al., J. Biomol Screen 18(1), pages 34-66.  As evidenced by Krausz et al. (Journal of in vivo environment would be cultured on layers of cells having differing hairpin peptide weight percent contents (i.e. co-cultured muscle and adipose cells in two different layers of differing hairpin peptide weight percent).
Regarding claim 18, Tschumperlin et al. teach conjugating the hydrogel to a ligand by polymerizing the ligand in the well vial the polymerizing solution; e.g. para. [0070].
Regarding claim 19, Rizzi et al. teach that techniques have been employed to produce more physiological 3-D culture models to test anticancer drugs, citing Krausz et al., J. Biomol Screen 18(1), pages 34-66.  As evidenced by Krausz et al. (Journal of Biomolecular Screening 18(1), 2013, pages 54-66), multicellular co-cultures embedded in a 3D matrix have been explored in oncology to more closely approximate the physiology of the human tumor microenvironment, teaching adapting a 3D tumor co-culture growth assay; e.g. abstract. Taught are co-culturing a mix of tumor and stem cells; e.g. page 56, right col., first and second full paragraphs. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. in view of Tschumperlin et al. in view of Rizzi et al. as applied to s 2-5, 8-9, 17-19 and 21 above, and further in view of Yoo et al. (US 2011/0212501).
          Regarding claims 6 and 7, Yoo et al. teach a method of making a three- dimensional multi-layered hydrogel construct with living cells and bioactive agents with the constructing having bioactive agents to support the living cells; e.g. para. [0006] and abstract, further teaching that modern tissue engineering methods have not been able to engineer replacement tissues that reproduce similar stratifications found in naturally occurring tissues; e.g. para. [0003], thereby suggesting that their method attempts to mimic naturally occurring tissues.  Yoo et al. teach fibroblasts printed in layer 2 of a hydrogel structure, no cells printed in layers 3-9 and keratinocytes printed in layer 10, teaching that cells can be strategically printed on all, some or none of the hydrogel layers and that cells can be differentially and spatially distributed in the different hydrogel layers; e.g. para. [0075]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., Tschumperlin et al. and Rizzi et al.  with the inclusion of the method taught by Yoo et al. wherein one skilled in the art would have been motivated to combine the method of Yoo et al. because Yoo et al. taught that by layering hydrogel with no cells and hydrogel layers comprising fibroblasts and keratinocytes with a layer in between the layers of cells with a layer comprising no cells, they were able to reproduce similar stratifications found in nature and that the layering method includes layers having bioactive agents that support the cells. There is a reasonable expectation of success of combining Haines-Butterick et al.,Tschumperlin et al. and Rizzi et al. with Yoo et al. . 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. in view of Tschumperlin et al. in view of Rizzi et al.  as applied to claims 2-5, 8-9, 17-19 and 21 above, and further in view of Altunbas et al. (Biomaterials, September 2011, 32(25), pages 5906-5914).  
Regarding claim 10, Tschumperlin et al. teach assaying cancer cells; e.g. para. [0022] and the use of chemotherapeutics as agents in the assay; e.g. para. [0088]. Rizzi et al. teach assaying any cell type, including cancer cells; e.g. claim 26.  
 Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. do not teach medulloblastoma cells. 
Regarding claim 10, Altunbas et al. teach the in vitro culture of medulloblastoma cells, encapsulated in a shear- thinning peptide with a therapeutic agent, thereby enabling investigation of the in vitro cytotoxicity of a cancer therapeutic; e.g. page 4, first full paragraph.
 It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al. and Tschumperlin et al. with the inclusion of medulloblastoma cells, wherein one skilled in the art would have been motivated to combine Altunbas et al.’s method because Tschumperlin et al. was already teaching cancer cells and Altunbas et al. teach a species of cancer cells, medulloblastoma cells, using the same hydrogel used . 

Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al. in view of Tschumperlin et al. in view of Rizzi et al.  as applied to claims 2-5, 8-9, 17-19 and 21 above, and further in view of Van der Weerden et al. (US 2017/0049102).
          Regarding claim 11, Haines-Butterick et al., Tschumperlin et al. and Rizzi et al.  do not teach that the cells are bacterial cells, fungal cells or spores or plant cells.
          Regarding claims 11, 12, and 13, Van Der Weerden et al. teach β-hairpin peptide hydrogels; e.g. para. [0069] and the culture of plant cells, fungal cell or bacterial cells; e.g. para. [0021].
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. with the inclusion of other cell types because Rizzi et al. was already teaching any type of cell; e.g. claim 26 and in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007), combining prior art elements according to known methods to yield predictable results is obvious. There is a reasonable expectation of success of combining Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. with .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al in view of Tschumperlin et al. in view of Rizzi et al. as applied to claims 2-5, 8-9, 17-19 and 21  above, and further in view of  Altunbas et al.(Biomaterials, September 2011, 32(25), pages 5906-5914).
Regarding claim 14, Haines-Butterick et al. teach homogenous encapsulation of the cells in the matrix; e.g. page 7792, left col., para. 1. 
Haines-Butterick et al and Tschumperlin et al. do not teach medulloblastoma cells. 
Regarding claim 14, Altunbas et al. teach the in vitro culture of medulloblastoma cells, encapsulated in a shear- thinning peptide with a therapeutic agent, thereby enabling investigation of the in vitro cytotoxicity of a cancer therapeutic; e.g. page 4, first full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al. and the even distribution of cells, Tschumperlin et al. and Rizzi et al., who already taught assaying cancer cells,  with the inclusion of a species of cancer cells, medulloblastoma cells, wherein one skilled in the art would have been motivated to combine Altunbas et al.’s method because Tschumperlin et al. and Rizzi et al. were already teaching cancer cells and Altunbas et al. teach a species of cancer cells, . 
  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al in view of Tschumperlin et al. in view of Rizzi et al., as applied to claims 2-5, 8-9, 17-19 and 21 above, and further in view of  Altunbas et al.(Biomaterials, September 2011, 32(25), pages 5906-5914) in view of Freyer et al. (US 2016/0178618) 
Claim 15 depends from claim 1 with the further limitation wherein the cells are medulloblastoma cells present as superstructures. 
Haines-Butterick et al. and Tschumperlin et al. do not teach medulloblastoma cells present as superstructures (spheroids). 
Regarding claim 15, Altunbas et al. teach the in vitro culture of medulloblastoma cells, encapsulated in a shear- thinning peptide with a therapeutic agent, thereby enabling investigation of the in vitro cytotoxicity of a cancer therapeutic; e.g. page 4, first full paragraph.
Altunbas et al. does not teach that the cells present as superstructures. 
Regarding claim 15, Freyer et al. teach that he multicellular spheroid have been used extensively for studies of the effects of the local microenvironment in response to cancer therapeutics and has been useful for studies of the relationship between the microenvironment and proliferation and viability; e.g. para. [0005].
prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. with the inclusion of medulloblastoma cells, wherein one skilled in the art would have been motivated to combine Altunbas et al.’s method because Tschumperlin et al. and Rizzi et al. were already teaching cancer cells and Altunbas et al. teach a species of cancer cells, medulloblastoma, using the same hydrogel used by Haines-Butterick et al. It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of   Haines-Butterick et al., Tschumperlin et al. Rizzi et al. and Altunbas et al. with the teachings of Freyer et al. wherein one of skill in the art would have been motivated to use the spheroid model, given that Altunbas was already using 3-D hydrogel cultures of medullablastoma cells and Freyer et al. teach the advantages of the 3-D spheroid model in drug development assays. 
There is a reasonable expectation of success of combining Haines-Butterick et al., Tschumperlin et al. and Altunbas et al. with Freyer et al. because Haines-Butterick et al., Tschumperlin et al., Rizzi et al. and Altunbas et al. were already concerned with assays used to study therapeutic agents and Freyer et al.’s teachings of the advantages of spheroids in the investigation of cancer therapies would have been well-suited to the interests of Altunbas et al.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines-Butterick et al in view of Tschumperlin et al. in view of Rizzi et al. as applied to s 2-5, 8-9, 17-19 and 21 above, and further in view of Yoo et al. (US 2011/0212501).
Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. do not teach a bottom layer of hydrogel without cells, a middle layer of hydrogel containing fibroblast cells (3T3), a top layer of hydrogel without cells, and a cell monolayer of keratinocytes or human embryonic kidney cells cultured on top of the top layer.
          Regarding claim 16, Yoo et al. teach a method of making a three dimensional multi-layered hydrogel construct with living cells and bioactive agents with the constructing having bioactive agents to support the living cells; e.g. para. [0006] and abstract, further teaching that modern tissue engineering methods have not been able to engineer replacement tissues that reproduce similar stratifications found in naturally occurring tissues; e.g. para. [0003], thereby suggesting that their method attempts to mimic naturally tissues. Yoo et al. teach fibroblasts printed in layer 2 of a hydrogel structure, no cells printed in layers 3-9 and keratinocytes printed in layer 10, teaching that cells can be strategically printed on all some or none of the hydrogel layers and that cells can be differentially and spatially distributed in the different hydrogel layers; e.g. para. [0075]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Haines-Butterick et al., Tschumperlin et al. and Rizzi et al. with the inclusion of the method taught by Yoo et al. wherein one skilled in the art would have been motivated to combine the method of Yoo et al. because Yoo et al. teach that by layering hydrogel with no cells and hydrogel layers comprising fibroblasts and keratinocytes with a layer in between the .   


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argue on page 7 of remarks that Haines-Butterick et al. does not teach cell proliferation for 72 hours and that it is unpredictable that cells remaining viable for 3 hours as taught by Haines-Butterick would grow and proliferate for 72 hours.  
This argument is not found to be persuasive because the rejection was based on 3 references. The intended result of method steps recited in the product of claim 1, which recites the method step of investigation of the  cells’ ability to affect the growth, viability, reproduction characteristics, or other activity… is an intended use of the claimed product, is not given patentable weight.  The recited intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
Applicants argue on page 7, last paragraph through page 8, that it was unpredictable where the test compounds taught by Tschumperlin et al. could be successfully screened based on their impact on cells grown in the hydrogel of Tschumperlin et al. or Haines-Butterick et al. 
This argument is not found to be persuasive because the limitations of the product claimed are taught or suggested by the combination of references in the above rejection. The predictability of screening compounds is not a consideration. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haines-Butterick et al. already taught the use of a mixture of cells in a hydrogel, a shear-thinning hairpin peptide hydrogel.  It was known in the art to use hydrogels to test predetermined compounds for their effects on cells.  Although Tschumperlin et al. does not teach cells in a mixture in the hydrogel and one of ordinary skill in the art might have already been inclined to try using a mixture of a hydrogel and a predetermined compound because in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious, the Rizzi et al. reference was used to show motivation, a reason to provide a mixture of a hydrogel and cells when testing compounds and cells together. 
Applicants argue on page 9, para. 1, that Rizzi et al. do not teach cells in a hydrogel, let alone a hydrogel formed by a shear-thinning hairpin peptide, proliferating for at least 72 hours. 
This argument is not found to be persuasive because Rizzi et al. does teach culturing cells in a gel matrix; e.g. para. [0005], para. [0037] and claim 24.
in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004]. 
Applicants argue on page 9, last paragraph to the first full paragraph on page 10, that at the time of the instant invention, it was unpredictable whether the cells cultured in the 3D matrix of Rizzi et al. would proliferate in the Haines-Butterick et al. hydrogel. It is further argued that one would not be motivated to combine Haines-Butterick et al. with Rizzi et al.  Lastly, Applicants argue that the cited prior art fails to teach each and every limitation of claim 1; cells proliferating in a hydrogel of a synthetic shear-thinning hairpin peptide for at least 72 hours,  and predetermined compounds being investigated for a variety of abilities. And that due to the unpredictability of the art, one would not have been motivated to encapsulate cells of RIzzi in the hydrogel of Haines-Butterick et al. or to screen the test compounds of Tschumperlin et al. based on their effect to proliferate or on other activities of the cells. 
These arguments are not found to be persuasive for at least the following reasons:
1.  Applicants’ claim 1 recites a product and the combination of prior art teachings and suggestions as well as the knowledge of one of ordinary skill in the art 
2. The combination of claimed elements is taught and/or suggested in the prior art recited above.  Absent evidence to the contrary, the structure taught by the combination of references above is capable of performing the intended use.
          3. While it is agreed that science is an unpredictable art, the combination of references, all three of which teach the culture of cells in a gel matrix, two of the references teach a stiffness tunable gel matrix (Haines-Butterick et al. and Tschumperlin et al.), with two of the references teaching testing compounds on cells using a gel matrix as the substrate (Tschumperlin et al. and Rizzi et al.), one of skill in the art would have reason to try the combination given the teachings and or suggestions in the cited art as well as the motivation to do so taught in the cited prior art above.  It was known in the art before the filing of the claimed invention to use gel matrices as a substrate for cell culture of cells being assayed with compounds. The intended use of the claimed assay mixture is capable of being performed by the teachings and/or suggestions of the cited prior art. One of skill in the art would have had reason to try the combination to achieve the claimed assay mixture.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  There is a reasonable expectation for success in combining the references for the reasons stated in the rejection.  Absolute expectation of success is not required.  The cited prior art meets the criteria set forth in both Graham and KSR. 

This argument is not found to be persuasive for the reasons cited above in the arguments regarding claim 1. Claim 20 is a claim for a product, a high-throughput screening device. The device taught by Haines-Butterick et al. is tested in vitro, culturing cells in the shear thinning hairpin peptide hydrogel.  The device taught by Haines-Butterick et al. has an intended use of being implanted into a human subject, as a homogenous encapsulation of cells in the matrix, with cell viability unaffected by the share thinning process and the gel/cell device remains fixed at the point of introduction into the body.  Haines-Butterick et al. teach that their device is useful for the delivery of cells to target biological sites for the purpose of tissue regeneration; e.g. abstract, which is reasonably interpreted as meaning that the cells proliferate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For these reasons, the examiner maintains that the combination of teachings of the prior art renders the claimed limitations obvious.  

These arguments are not found to be persuasive because Haines-Butterick et al. teach a use for their shear-thinning hairpin peptide hydrogel matrix embedded with cells as being to regenerate tissue in the body when their hydrogel matrix/cell composition was implanted in a subject.  These teachings are reasonably interpreted to mean that that cells proliferate long enough to regenerate tissue, which is reasonably interpreted to be days or weeks. Likewise, Tschumperlin et al. teach a stiffness tunable gel matrix used to screen drugs for at least 72 hours, teaching that their method is useful to identify agents that inhibit or promote cell proliferation or other cell activity in a physiologic setting because the cells are being tested on substrates that correspond to an in vivo microenvironment; e.g. paragraphs [0007], [0030], and [0048].  In the same vein, teach culturing cells in a three-dimensional matrix having a defined stiffness on a multiwell plate and monitoring cell proliferation; e.g. para. [0015]. Rizzi et al. teach cell-based screening methods represent a crucial source of information in the decision-making process used to evaluate new drugs. Further taught is that three-dimensional culture models when compared to conventional cultures on flat plastic surfaces (two-dimensional culture models) reflect more closely behaviors of cells observed in vivo with regard to cell growth, cell signaling and gene expression; e.g. para. [0004]. One of in vitro.   There is a reasonable expectation of success in combining three references because all three references teach in vitro testing using gel matrix, attempting to mimic an in vivo environment. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KARLA A DINES/Primary Examiner, Art Unit 1639